Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, 9-11, 15, 17-20, and 22-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for transmitting or receiving a broadcast service including a packet, which is generated using an application layer forward error correction (AL-FEC) scheme, in a multimedia service system.
The prior art of record (in particular Hwang (US 20160182188), Yang et al. (US 20160241356), and Hwang et al. (US 20140317476)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: inputting a source symbol block comprising multiple source symbol sub-blocks having a number of different priorities: generating repair symbol sub-blocks corresponding to the multiple source symbol sub-blocks; transmitting the multiple source symbol sub-blocks and the repair symbol sub-blocks to a receiver; determining one forward error correction (FEC) scheme for a broadcast service among multiple FEC schemes; configuring a signaling message to include an identifier indicating the determined FEC scheme; and transmitting the configured signaling message, wherein the multiple FEC schemes comprise an adaptive FEC scheme, wherein the adaptive FEC scheme is applicable to a source flow divided into the source symbol block or multiple source symbol blocks, and the source symbol block or each of the multiple source symbol blocks divided from the source flow comprises the multiple source symbol sub-blocks having the number of different priorities, wherein priorities of source symbols included in one of the multiple source symbol sub-blocks are different from priorities of source symbols included in another source symbol sub-block of the multiple source symbol sub-blocks, and wherein priorities of repair symbols included in a repair symbol sub-block generated from one of the multiple source symbol sub-blocks are determined by the priorities of source symbols included in one of the multiple source symbol sub-blocks. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 12/14/2021. The same reasoning applies to independent claims 7, 15, and 20 mutatis mutandis.  Accordingly, claims 1, 3-5, 7, 9-11, 15, 17-20, and 22-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413